DETAILED ACTION
This correspondence is in response to the communications received February 28, 2020.  Claims 1-4, 6-10, 12, 13, 15-22 and 26 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
The current application is child of parent application 16/340,614, which affords the filing date of April 9, 2019.  In addition the PCT documents afford further priority.


Drawings
The drawings are objected to because it appears that the film 1 in Fig. 5 has element 2 missing the lower boundary line that would share the same plane with the lower boundary lines of element 3.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "A method of manufacturing a laminated device as claimed in claim 22, wherein the coupling agent is a silane".  There is insufficient antecedent 

Silane is known in the art as a coupling agent, see Fujisawa et al. (US 2015/0380636) ¶ 0103 and claim 14.  Silane would make for a thin coupling material which is advantageous feature when mating an electrode to an active region, which would not interfere with the coupling of the electrode and active region.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, 12, 13, 15-22 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for piezoelectric device where film 1 is only disclosed in coordination with both upper circuit sheet 4 and lower circuit sheet 5, does not reasonably provide enablement for a working piezoelectric film device without the upper and lower circuit sheets.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  Looking to Applicant’s figures 2, 5 and 6, it is clear that the film 1 is always intended to be produced with the supports of the upper and .

Claims 1-4, 6-10, 12, 13, 15-22 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear how the film 1 with only adhesive sheet 3 with piezo film 4 can be operated without electrodes.  The piezo film cannot be utilized in an electrical manner without a means to deliver and operate the device through electrical signals.

An analysis of the relevant Wands Factors has been conducted and will be discussed below.  
A. Breadth of the claims;
The recitation of the scope of claim 1 being only “A film”, is not commensurate with the scope of the enablement and not adequately supported by the written description.  It is unclear how the device of only film 1 can operate without the upper and lower circuit sheets.
B. The nature of the invention;

C. The state of the prior art; D. The level of one of ordinary skill; E. The level of predictability in the art;
The Applicant provides no known related prior art that operates only on the principle disseminated in claim 1.
F. The amount of direction provided by the inventor;
The inventor does not provide enough direction to support the full scope of the claim.  


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image1.png
    520
    1038
    media_image1.png
    Greyscale


Regarding claim 1, the Applicant discloses in Fig. 2, a film (1) having an upper surface and a lower surface (top and bottom surfaces of 1), 
the film comprising 
(i) an active region (2, polyvinylidene fluoride, PVDF) comprising a piezoelectric polymer (PVDF), the active region having a thickness that extends from the upper surface of the film to the lower surface of the film (2 has same thickness as the surrounding material 3), and 
(ii) an adhesive sheet (3), wherein the adhesive sheet defines part of the upper or lower surface of the film (3 has upper and lower surfaces that set the upper and lower boundary).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 15-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 9,786,450) in view of Oguchi (US 7,049,165).

As discussed in columns 7 and 8 of Wada, each of the embodiments expressed in Figures 1, 3, 6 and the other figures, are each various aspects of the same pressure sensitive device arrangement, only disclosing varying features of the same device concept.


    PNG
    media_image2.png
    202
    456
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    700
    887
    media_image3.png
    Greyscale

Regarding claim 1, the prior art of Wada discloses in Fig. 1B, 3 and 6A-B (reproduced above), a film (spacer 3 and organic material 4, see EXPLANATION OF SYMBOLS, on col. 8, lines 32-41) having an upper surface and a lower surface (both 3, 4 have upper and lower surfaces), the film comprising 

the active region having a thickness that extends from the upper surface of the film to the lower surface of the film (material 4 extends to upper and lower surface boundary defined in part by upper surface and lower surface of 3), and 
(ii) a sheet (spacer 3, discussed as photosensitive material, col. 9, lines 15-44), 
wherein the sheet defines part of the upper or lower surface of the film (upper and lower surfaces of 3 define the upper and lower boundaries that upper and lower surface that 4 shares with 3).

It is unclear if the “adhesive sheet” of Wada has the characteristic of being adhesive.  Wada strongly suggests that the “spacer 3” is a photoresist type material, when discussing the material, by saying in col. 9, lines 15-44 that “an empty space part formed by photolithography by exposing and developing a photosensitive material”.

    PNG
    media_image4.png
    317
    553
    media_image4.png
    Greyscale

Oguchi discloses in Fig. 2B (reproduced above), wherein a photoresist material layer is used for adhesive qualities, see col. 10, lines 39-43, “an adhesive layer (e.g. photo resist) 23”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,
wherein the sheet is an adhesive sheet,

in the invention or system of Wada as taught by Oguchi, for the purpose of disclosing an aspect of photoresist material what can be used to bond surfaces together.

Regarding claim 2, Wada et al. disclose the film as claimed in claim 1, wherein the film has a thickness of between 5 micrometres and 500 micrometres (Wada discloses in col. 14, lines 7-32).  The distance between the electrodes is given as 3-500 micrometers and 5-100 micrometers.  Then the each of the electrodes is 0.1-100 micrometers thick.  So at the thinnest the total thickness of the film is 3um + 2(0.1 um) = 3.2 micrometers.  The thickest would be 500um + 2(100) = 700 micrometers.  So given by Wada is a range of a thickness that is between 3.2 – 700 micrometers.  The range of Wada (3.2 – 700 um) envelopes the range claimed (5-500 um).  Applicant’s specification on page 4, last paragraph, discusses that “The film may have any appropriate thickness.  However in some embodiments the film has a thickness…of between 1 micrometre and 1 millimetre…”.  So Applicant clearly does not consider any thickness under “1 millimetre” as conflicting with any criticality that would arise from larger thicknesses.  Also Applicant does not explicitly give and reasons for criticality within the disclosed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the film has a thickness of between 5 micrometres and 500 micrometres”,

in the invention or system of Wada/Oguchi as taught by the range of Wada, for the purpose of selecting thicknesses which can yield advantageous properties such as robustness and flexibility for the piezo device package.

Regarding claim 6, Wada et al. disclose the film as claimed in any preceding claim 1, wherein the adhesive sheet (3) meets the active region (4) at an edge face of the active region within the film (3 meets 4 at an edge of 4).

Regarding claim 7, Wada et al. disclose the film as claimed in claim 1, wherein the adhesive sheet has a thickness that extends from the upper surface of the film to the lower surface of the film (Wada discloses that 3 of the noted film, where 3 extends to the upper and lower boundaries of the film).

Regarding claim 8, Wada et al. disclose the film as claimed in claim 1, wherein, over some or all of the area of the adhesive sheet, the adhesive sheet does not extend from the upper 

Regarding claim 15, Wada et al. disclose the film as claimed in claim 1, wherein the adhesive sheet or sheets comprise an epoxy, acrylic or polyimide adhesive (Wada col. 12, lines 38-53).

Regarding claim 16, Wada et al. disclose the film as claimed in claim 1, comprising a plurality of spaced-apart active regions, each comprising a piezoelectric polymer (each of the electrodes shown in Figs. 3 and 6A-B of Wada, represent an individual active area, which are separated from each other).

Regarding claim 17, Wada et al. disclose the laminated device comprising a film as claimed in claim 1 laminated to a circuit sheet, wherein:
the circuit sheet (1) comprises an electrode region (1a) adjacent the active region of the film (4 of 3, 4); and
the circuit sheet is bonded to the adhesive sheet of the film outside the active region (1 shown bonded to 3).

Regarding claim 18, Wada et al. disclose the laminated device as claimed in claim 17, wherein the circuit sheet comprises a polymer layer (col. 12, lines 38-53, wherein the first and second substrates are 1 and 2, respectively) and a metal layer (1a, col. 15, lines 35-54, copper 

Regarding claim 20, Wada et al. disclose the laminated device as claimed in claim 17, comprising a second circuit sheet laminated to the film (3 laminates to 3, 4 in Wada Fig. 1B), with the film located between the first circuit sheet and the second circuit sheet (3, 4 located between 1 and 2).

Regarding claim 21, Wada et al. disclose the method of manufacturing a laminated device comprising a film as claimed in claim 1 and a circuit sheet comprising an electrode region, the method comprising laminating the circuit sheet to the film by:
locating the electrode region of the circuit sheet adjacent the active region of the film (both 1 and 2 have electrodes 1a and 1a respectively located over active region 4 of 3, 4 and bonded as can be seen in Fig. 1B); and
bonding the circuit sheet to the adhesive sheet of the film outside the active region (1 and 2 bond to part 3).

Regarding claim 22, Wada et al. disclose the method of manufacturing a laminated device as claimed in claim 21, further comprising at least one of:
heating the active region so as to cause the active region to melt, at least partially, and so increase bonding between the electrode region with the active region;
poling and/or annealing at least part of the active region; 
applying a plasma to the active region and/or to the electrode region; 

laminating a second circuit sheet to the film, such that the film is located between the first circuit sheet and the second circuit sheet (only one of the clauses is required by the preamble of this claim, so Fig. 1B of Wada shows laminating 2 to the back side of 3, 4, where 1 and 2 sandwich 3, 4).


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 9,786,450) in view of Oguchi (US 7,049,165) in view of Aufderheide (US 2004/0263483).

Regarding claim 3, the prior art of Wada does not explicitly disclose, “wherein the adhesive sheet and the piezoelectric polymer together make up at least 90% of the film by mass”.

Aufderheide discloses in Figs. 7 (reproduced below),
wherein the adhesive sheet and the piezoelectric polymer together make up at least 90% of the film by mass (as the only materials shown in Fig. 7 are the adhesive sheet equivalent and the piezo material areas and no other electrodes or auxiliary materials are present, 700 is made up of 100% adhesive sheet and piezo material).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,



in the invention or system of Wada et al. as taught by Aufderheide, for the purpose of increasing piezoelectric signal functionality by increasing the amount of piezo material in the same area.

Regarding claim 4, Wada et al. disclose the film as claimed in claim 1, however Wada does not disclose,
wherein the active region at least one of:
extends from the upper surface to the lower surface of the film over the whole active region: and
is surrounded by the adhesive sheet.

    PNG
    media_image5.png
    187
    472
    media_image5.png
    Greyscale

Aufderheide discloses in Figs. 4 and 7 (reproduced above), wherein the active region at least one of:
extends from the upper surface to the lower surface of the film over the whole active region (701 extends from upper to lower boundary set by 704/705 of 700 in it’s entirety, ¶ 0069): and


Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the active region at least one of:
extends from the upper surface to the lower surface of the film over the whole active region: and
is surrounded by the adhesive sheet”,

in the invention or system of Wada et al. as taught by Aufderheide, for the purpose of increasing piezoelectric signal functionality by increasing the amount of piezo material in the same area.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 9,786,450) in view of Oguchi (US 7,049,165) in view of Plessers et al. (US 2019/0348596).

Regarding claim 13, Wada et al. do not disclose all of the following limitations,
“wherein the active region comprises at least one of:
PVDF or a copolymer of PVDF; and 


Plessers discloses the claimed features in ¶ 0123.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the active region comprises at least one of:
PVDF or a copolymer of PVDF; and 
a piezoelectric ceramic-polymer composite”,

in the invention or system of Wada et al. as taught by Plessers, for the purpose of using two different types of piezo materials together to improve the signal output efficiency of the piezo active region.


Allowable Subject Matter
Claims 9, 10, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  With regard to claim 9, since Wada and the prior art have not shown a multiple layered adhesive sheet, they do not disclose, “comprising a second adhesive sheet that defines part of the lower or upper surface of the film, and further comprising 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893